        Case 4:21-cv-02943-YGR Document 1 Filed 04/22/21 Page 1 of 7




      Chong S. Park (CSB # 163451)
 1
      Chong.Park@ropesgray.com
 2    ROPES & GRAY LLP
      Three Embarcadero Center, Ste 300
 3    San Francisco, CA 94111-4006
      Telephone:    (415) 315-6300
 4
      Facsimile:    (415) 315-6350
 5
      Attorneys for Plaintiff TruTag Technologies, Inc.
 6
 7                                UNITED STATES DISTRICT COURT
 8                               NORTHERN DISTRICT OF CALIFORNIA
 9                                   SAN FRANCISCO DIVISION
10
                                                    )
11                                                  )
      TRUTAG TECHNOLOGIES, INC.,
                                                    )     Case No.
12                                                  )
                    Plaintiff,
                                                    )     COMPLAINT
13                                                  )
             v.                                     )
14                                                        DEMAND FOR JURY TRIAL
                                                    )
      PRICEWATERHOUSE COOPERS                       )
15                                                  )
      ADVISORY AUSTRALIA PTY LTD,                         PUBLIC VERSION
                                                    )
16                                                  )
                    Defendant.
                                                    )
17
18
19
20
21
22
23
24
25
26
27
28


     COMPLAINT
         Case 4:21-cv-02943-YGR Document 1 Filed 04/22/21 Page 2 of 7




 1            Plaintiff TruTag Technologies, Inc. (“TruTag”), by and through its undersigned
 2    attorneys, hereby asserts the following claims against Defendant Pricewaterhouse Coopers
 3    Advisory Australia Pty Ltd (“PwC Australia”) and alleges as follows:
 4                                               INTRODUCTION
 5            1.      As more fully set forth below, this action arises out of PwC Australia’s obvious
 6    failure to comply with its contractual obligations to TruTag. Although the binding agreement
 7    between the parties clearly requires PwC Australia
 8                          PwC Australia ignored its obligation to                        for nearly a
 9    year and a half, instead inducing TruTag to                                       by expressing its
10    ongoing interest in additional transactions with TruTag that never came to fruition. Ultimately,
11    PwC Australia attempted to terminate the agreement and refused to                             under
12    the agreement. In doing so, PwC Australia breached the agreement between the parties and
13    damaged TruTag.
14                                               JURISDICTION
15            2.      This Court has federal subject matter jurisdiction over this action pursuant to
16    28 U.S.C. § 1332(a)(1) because complete diversity exists between the parties and the amount in
17    controversy exceeds $75,000, exclusive of interest and costs.
18            3.      This Court has personal jurisdiction over PwC Australia because PwC Australia
19    purposely availed itself of the privilege of doing business in California and consented to
20    jurisdiction in the state of California.
21                             VENUE & INTRADISTRICT ASSIGNMENT
22            4.      Venue lies in this district pursuant to 28 U.S.C. Section 1391(b) because a
23    substantial part of the events or omissions giving rise to the Complaint occurred within this
24    district.
25            5.      Assignment of this action to the San Francisco Division of this Court is
26    appropriate pursuant to Civil L.R. 3-2. A substantial part of the events or omissions which give
27    rise to the claims in this suit occurred in Alameda County.
28

     COMPLAINT
        Case 4:21-cv-02943-YGR Document 1 Filed 04/22/21 Page 3 of 7




 1                                                  PARTIES
 2           6.       Plaintiff TruTag Technologies, Inc. is a Delaware corporation with its principal
 3    place of business located at 2200 Powell Street, Emeryville, California.
 4           7.       Defendant Pricewaterhouse Coopers Advisory Australia Pty Ltd is, upon
 5    information and belief, an Australia company with its principal place of business located at One
 6    International Towers, Waterman’s Quay, Barangaroo, NSW 2000, Australia.
 7                                      FACTUAL ALLEGATIONS
 8    TruTag Enters Into a Binding Term Sheet with PwC Australia
 9           8.       Founded in 2011 and headquartered in Silicon Valley, California, TruTag is a
10    leading provider of smart medicine and other product authentication and brand protection
11    solutions.
12           9.       One of TruTag’s products is a silica microtag-based product identity and security
13    technology solution (the “TruTag Technology”) that can be used to trace and authenticate high-
14    volume, modest-cost, high-value items such as those found in the food and beverage industry.
15           10.      On September 25, 2018, TruTag entered into a binding term sheet (the “Term
16    Sheet,” attached hereto as Exhibit A) with PwC Australia, which was at that time
17
18
19           11.      Pursuant to Section 3 of the Term Sheet, TruTag
20
21
22                 Ex. A, § 3.
23           12.      Section 3 further provided that,
24
25                        Id. § 3.
26           13.      Section 5 of the Term Sheet
27
28

                                                         -2-
     COMPLAINT
        Case 4:21-cv-02943-YGR Document 1 Filed 04/22/21 Page 4 of 7




 1
 2                                                                                         Id. § 5.
 3           14.
 4
 5
 6
 7           15.     The Term Sheet also provided that
 8                                                                                   Id. § 12.
 9    PwC Fails to                                 Under the Term Sheet
10           16.     After the Term Sheet was executed, TruTag and PwC Australia began discussing
11    potential additional business projects
12                 These discussions continued throughout 2019 and early 2020, but very few projects
13    came to fruition.
14           17.
15
16                                                          Because of the parties’ ongoing
17    discussions, however, and in reliance on PwC Australia’s assurances of its continued interest in
18    consummating an additional transaction, TruTag postponed further efforts to
19
20           18.
21
22                                                                    TruTag continued to defer taking
23    further action to                 in reliance on the ongoing discussions between the parties.
24           19.     On June 2, 2020, Trent Lund, who was then PwC Australia’s Head of Innovation
25    & Ventures, sent an email to TruTag purporting to terminate the Term Sheet. In his email, Mr.
26    Lund inaccurately stated that “[a]ll outstanding invoices between PwC Australia and TruTag
27    have been paid” and explained that PwC Australia was terminating the Term Sheet due to the
28    imminent spin-off of certain parts of its business and assets to a new company, Unlocked

                                                     -3-
     COMPLAINT
        Case 4:21-cv-02943-YGR Document 1 Filed 04/22/21 Page 5 of 7




 1    Ventures. Mr. Lund added that “[a]s part of the transfer Unlocked Ventures would like to
 2    jointly pursue opportunities . . . with TruTag” and that he would “be in touch in the near future
 3    to continue this conversation.” Mr. Lund again emphasized that he was “excited for what the
 4    future will hold for TruTag and Unlocked Ventures.”
 5           20.     Over the next two months, TruTag engaged in further discussions with PwC
 6    Australia regarding Unlocked Ventures and its potential relationship with TruTag. Because of
 7    these discussions, TruTag continued to postpone its
 8
 9           21.     On August 5, 2020,
10                                            Approximately two weeks later, PwC Australia sent
11    TruTag a letter stating that it “would like to transfer its rights and obligations under the [Term
12    Sheet] to Unlocked Ventures.”
13           22.     Over the next two months, TruTag received no further communications from
14    PwC Australia, and it was unable to establish contact with PwC Australia to discuss the letter or
15    the
16           23.     Finally, on October 16, 2020, TruTag sent PwC Australia a letter requesting
17
18                                                                  and on February 23, 2021, TruTag
19    sent PwC Australia a second letter reiterating its request.
20           24.     On March 15, 2021, TruTag received a letter from PwC Australia
21
22
23
24
25           25.     Because of PwC Australia’s breach, TruTag has been damaged in an amount no
26    less than
27
28

                                                      -4-
     COMPLAINT
        Case 4:21-cv-02943-YGR Document 1 Filed 04/22/21 Page 6 of 7




 1                                      FIRST CLAIM FOR RELIEF
 2                                           Breach of Contract
 3           26.     TruTag realleges and incorporates, as though fully set forth herein, each and
 4    every allegation contained in the above paragraphs.
 5           27.     The Term Sheet is a binding contract between TruTag and PwC Australia, and its
 6    terms are valid, binding, and enforceable.
 7           28.     TruTag has duly performed each and every condition, covenant, promise and
 8    obligation required on its part in accordance with the terms and conditions of this contract.
 9           29.     The Term Sheet provides that PwC Australia is obligated to
10
11                                                          Pursuant to the Term Sheet,
12
13           30.     PwC Australia has breached the Term Sheet by
14
15           31.     As a direct and proximate result of PwC Australia’s breach, TruTag has suffered
16    damages.
17                                   SECOND CLAIM FOR RELIEF
18                  Breach of the Implied Covenant of Good Faith and Fair Dealing
19           32.     TruTag realleges and incorporates, as though fully set forth herein, each and
20    every allegation contained in the above paragraphs.
21           33.     The Term Sheet contains an implied covenant of good faith and fair dealing
22    under which PwC Australia agreed not to take any action that would deprive TruTag of its rights
23    and benefits under the Term Sheet.
24           34.     PwC Australia has breached this implied covenant of good faith and fair dealing
25    by engaging in a course of conduct intentionally designed to deprive TruTag of its rights under
26    the Term Sheet.
27           35.     Specifically, PwC Australia breached the implied covenant of good faith and fair
28    dealing by, among other things,

                                                     -5-
     COMPLAINT
        Case 4:21-cv-02943-YGR Document 1 Filed 04/22/21 Page 7 of 7




 1
 2
 3           36.    As a direct and proximate result of PwC Australia’s breach of the implied
 4    covenant of good faith and fair dealing, TruTag has suffered damages.
 5                                        PRAYER FOR RELIEF
 6           WHEREFORE, TruTag prays for judgment against PwC Australia as follows:
 7           1.     Compensatory damages in the amount of
 8           2.     TruTag’s attorneys’ fees and costs;
 9           3.     Pre-judgment and post-judgment interest; and
10           4.     Such other and further relief as the Court may deem just and proper.
11                                    DEMAND FOR JURY TRIAL
12           TruTag demands a trial by jury of all issues so triable as of right by a jury in this action.
13
14                                                   Respectfully submitted,

15
      Dated: April 22, 2021                          By: /s/ Chong S. Park
16                                                   Chong S. Park (CSB # 163451)
                                                     ROPES & GRAY LLP
17
                                                     Three Embarcadero Center
18                                                   San Francisco, CA 94111–4006
                                                     chong.park@ropesgray.com
19                                                   Telephone: (415) 315-6300
                                                     Facsimile: (415) 315-6350
20
21                                                   Attorneys for Plaintiff TRUTAG
                                                     TECHNOLOGIES, INC.
22
23
      Of Counsel:
24    Elena Weissman Davis
      ROPES & GRAY LLP
25    Prudential Tower
26    800 Boylston Street
      Boston, MA 02199-3600
27    elena.davis@ropesgray.com
      Telephone: (617) 951-7000
28    Facsimile: (617) 951-7050

                                                      -6-
     COMPLAINT
